DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
This office action is in response to the claims filed 1/19/2021.
Claims 1-20 are currently pending and are being examined. 
Information Disclosure Statement
The IDS filed on 3/26/2021 has been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Regarding claim 1: 
In claim 1, “the drive shaft gear” lacks antecedent basis and is interpreted to be referencing the “gear coupled for co-rotation with the drive shaft”. 
Claims depending from claim 1 are therefore also rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1, 9, and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clark US 2005/0279519.
Regarding claim 1: 
Clark teaches an impact tool (FIGS. 1 and 2) comprising: 
a housing ([0018]); 
a motor (20) having an output shaft (40) defining a first axis (22); 
a drive shaft (94) rotatably supported by the housing about a second axis (91) oriented substantially normal to the first axis; 
a gear (78) coupled for co-rotation with the drive shaft; 
an impact mechanism coupled between the motor and the drive shaft and operable to impart a striking rotational force to the drive shaft, the impact mechanism including 
an anvil (70) rotatably supported by the housing and coupled to the drive shaft, the anvil including a pinion (78) engaged with the drive shaft gear, and 
a hammer (60) coupled to the motor to receive torque from the motor and impart the striking rotational force to the anvil; and 
a spring washer (52) exerting a preload force (due to 50) on the pinion to maintain the pinion meshed with the drive shaft gear ([0022]). 
 Regarding claim 9: 
Clark teaches the impact tool of claim 1, as discussed above, further comprising a bushing (54) rotatably supporting the anvil within the housing, wherein the spring washer exerts the preload force on the pinion via the bushing. 
Regarding claim 11: 
Clark teaches the impact tool of claim 9, as discussed above, wherein the spring washer is arranged in an annular groove in the housing (envisaged in FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark, as applied above, and further in view of Polsky US 8,006,776.
Regarding claims 2 and 3: 
Clark teaches the impact tool of claim 1, as discussed above, but does not teach wherein the spring washer is a conical spring washer or a Belleville washer.
However, these washer types are art-recognized equivalents. For example, Polsky discloses a related device using a spring bias means, teaching “Other mechanical variations of a spring bias means, including Belleville washers [] can be used instead of a coil spring.” (col. 5, lines 50-53). 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to modify the washer/spring of Clark, by using a conical spring washer or a Belleville washer, since these are known alternatives as evidenced by Polsky, and would produce no unexpected effect if implemented in Clark’s device. This modification might lead to a reduction in weight and/or number of parts which a person having ordinary skill in the art would appreciate.
Claims 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark, as applied above, and further in view of Chung US 6,360,828.
Regarding claim 4: 
Clark teaches the impact tool of claim 1, as discussed above, but does not teach further comprising a ratcheting mechanism operable to prevent rotation of the drive shaft in a selected direction relative to the housing, the ratcheting mechanism including first and second pawls movably coupled to one of the drive shaft and the housing, and ratchet teeth defined on the other of the drive shaft and the housing with which the first and second pawls are engageable. 
Chung, however, discloses a ratcheting mechanism usable with a power tool operable to prevent rotation of the drive shaft in a selected direction relative to the housing, the ratcheting mechanism including first and second pawls (3) movably coupled to one of the drive shaft and the housing, and ratchet teeth (110) defined on the other of the drive shaft and the housing with which the first and second pawls are engageable (col. 2, lines 24-26).
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to provide the impact tool of Clark, with the locking mechanism of Chung, since Chung teaches the mechanism to be useable with such a tool (col. 1, lines 41-42) having a housing (FIG. 1,1), and that the mechanism allows the tool to be used manually in case of a power failure or battery malfunction. A person having ordinary skill in the art would recognize that the locking mechanism would best be provided on the second axis (91) of Clark, since the torque moment would be aligned with the second axis when in manual use.
Regarding claim 5: 
The combination of Clark and Chung teaches the impact tool of claim 4, as discussed above, wherein the ratcheting mechanism is toggled between a first configuration in which the drive shaft is prevented from rotating relative to the housing in a first direction (Chung; when rotated manually in a first direction), and a second configuration in which the drive shaft is prevented from rotating relative to the housing in a second direction (when rotated manually in the opposite direction). 
Regarding claim 6: 
The combination of Clark and Chung teaches the impact tool of claim 5, as discussed above, wherein the ratcheting mechanism is toggled from the first configuration to the second configuration in response to reversing a rotational direction of the motor output shaft relative to the housing (Chung). 
Regarding claim 7: 
The combination of Clark and Chung teaches the impact tool of claim 6, as discussed above, wherein the drive shaft is rotatable relative to the housing in the second direction when the ratcheting mechanism is in the first configuration in response to a torque input from the anvil, and wherein the drive shaft is rotatable relative to the housing in the first direction when the ratcheting mechanism is in the second configuration in response to a torque input from the anvil (Chung). 
Regarding claim 8: 
The combination of Clark and Chung teaches the impact tool of claim 7, as discussed above, wherein the housing (Clark, not shown) includes a first housing portion extending along the first axis (long, extended portion around axis 22), and a second housing portion extending along the second axis (around axis 91), and wherein the first housing portion is longer than the second housing portion to facilitate usage of the impact tool as a non-powered torque wrench for applying torque in the first direction when the ratcheting mechanism is in the second configuration, and applying torque in the second direction when the ratcheting mechanism is in the first configuration. 
Allowable Subject Matter
Claims 10, 12-13, and 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 10: 
Clark, and the prior art as a whole, does not teach or render obvious a retainer ring arranged in a groove on the anvil; and a first thrust bearing assembly arranged between the bushing and the retaining ring, wherein the spring washer exerts the preload force on the pinion via the bushing, the first thrust bearing assembly, and the retainer ring. 
Regarding claim 12: 
Clark, and the prior art as a whole, does not teach or render obvious the annular groove is adjacent a radially inward-extending flange of the housing. 
Claim 13 would be allowable based on its dependency.
Regarding claim 14: 
Clark, and the prior art as a whole, does not teach or render obvious a first bushing rotatably supporting the anvil within the housing; and a second bushing rotatably supporting the anvil within the housing, wherein the second bushing is farther from the pinion than the first bushing. 
Claims 15-20 would be allowable based on their dependencies
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731